UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7347



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONNA ROXBERG,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CR-93-236, CA-96-225-3)


Submitted:   October 7, 1997              Decided:   November 7, 1997


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Donna Roxberg, Appellant Pro Se. Sharon Mullen Frazier, OFFICE OF
THE UNITED STATES ATTORNEY, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying her

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion accepting the recommenda-

tion of the magistrate judge and find no reversible error. Accord-
ingly, we affirm on the reasoning of the district court. United
States v. Roxberg, Nos. CR-93-236; CA-96-225-3 (S.D.W. Va. Aug. 13,

1996). See Lindh v. Murphy, 521 U.S. ___, 65 U.S.L.W. 4557 (U.S.

June 23, 1997) (No. 96-6298). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2